46Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 1/31/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 29-46 are pending in this office action.
 	Claims 29-46 have been rejected.

Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claim 29-32, 36- 41, 43-44, 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf FR et al. US 2007/0098842 in view of Mori et al. and (additionally), and further in view of Boskovic et al. USPN 5124162 and in view of Marmo et al. USPN 3920849 as evidenced by NPL Peppermint oil.

7. 	Regarding claims 29, 36- 39, 43, 44, Wolf et al. discloses that in one embodiment, a cooling flavor composition contains about 40-80% by weight of menthol,
15-50% by weight of menthone, and 3-25% by weight of cooling agent ([0035]) and it can be FEMA 3807 ([0118]) to meet claims 29 (a), claim 44 (a) and claim 39. It is to be noted that the disclosed 40-80% by weight of menthol ([0035], [0036]) meets claim 29 (c) and claim 43. It is known that peppermint oil can have different amount of menthol including about 50% menthol as evidenced by NPL Peppermint oil (page 2 under chemical constituent). Therefore, 40% menthol can be present from 80% peppermint oil to meet claim 29 (c), claim 44 (c) and claim 43.
Wolf et al. discloses that the solvent can be water or alcohol ([0157]). Wolf et al. also discloses that the alcohol should be food grade alcohol ([0157]).
However, Wolf et al. is silent about the amount of alcohol in the mixture.
Mori et al. discloses an oral composition including e.g. chewing gum containing 0.01 % to 60% by weight of alcohol based on the total weight of the composition (col 5 lines 5-15). Mori et al. also discloses that the alcohol can be ethanol and propanol (col 5 lines 1-5). Mori et al. also discloses that the composition contains peppermint oil as flavoring agent in the composition (col 6 lines 22-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is to be noted that Mori et al. discloses the similar composition having peppermint oil and ethanol, propanol, propylene glycol are used as ‘microorganism eliminating agent’ (col 8 lines 22-24) in the oral composition (e.g. Example 7,10 ,11 etc.).
It is to be noted that, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wolf et al. to include the teaching of Mori et al. to include alcohol into the peppermint oil containing oral flavoring composition of Wolf et al. in order to provide anti- microbial activity, in the flavor peppermint oil containing composition (col 5 lines 5-15, col 8 lines 22-24). Mori et al. also discloses the alcohols are ethanol, propanol (col 5 lines 1 -5) which reads on ethyl alcohol as claimed in claim 29 (b) and claim 44 (b).
One of ordinary skill in the art would also have been motivated to include alcohol in the cooling composition because the ingredients in the cooling composition e.g. peppermint oil etc. is hydrophobic and therefore, alcohol as a solvent helps to make soluble cooling composition.
Therefore, one of ordinary skill in the art would have been motivated to mix (a) and (c) to the alcohol to dissolve them as claimed in claim 40.
It is also to be noted that the amount of ethanol necessary to dissolve the peppermint oil depends on the amount of oil and type and amount of alcohol used. Therefore, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of alcohol is not considered to confer patentability to the claims. As the solubility of the peppermint oil, type of alcohol are variables that can be modified, among others, by adjusting the amount of alcohol, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of alcohol in Wolf et al.,
to amounts, including that presently claimed, in order to obtain the desired effect e.g. soluble oil in alcohol (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
However, they are also silent about claim limitations of claims 29, 44 (III) and (IV) e.g. 
(a) the method of “dispersing the homogeneous mixture (B) into the carrier mixture (A) and forming a final mixture for spray granulation and
(b) the method of making spray dried granulate having the claimed average particle size by mixing the ingredients and their amounts using the steps as claimed in claims 29 and 44 (III) and (IV).
With respect to (a), Boskovic et al. discloses the carrier can be resistant starch (at least in claim 1 of Botswick) which is a film forming high MW polymer (col 4 lines 62- 65). Boskovic et al. disclosed that the carbohydrate matrix around the individual particles of flavorant preventing their loss on storage (col 7 lines 50-55). Boskovic et al. also discloses that the encapsulation provides stability of the product (col 9 lines 40-43). Boskovic et al. also discloses that the amount of maltodextrin (i.e. modified starch) can be 25-60% by weight (col 4 lines 48-50, col 5 lines 41-48, col 6 lines 18-20), 20-50% maltodextrin in the spray-dried flavor composition (col 8 lines 65-67) to meet claims 36, 37.
One of ordinary skill in the art would also have been motivated to modify Wolf et alto include the teaching of Botswick) to use resistant starch as film forming high MW
polymer to serve as carrier to encapsulate the individual particles of flavorant preventing their loss on storage (col 7 lines 50-55). Boskovic et al. also discloses that the encapsulation provides stability of the product (col 9 lines 40-43).
(Additionally), Levine et al. discloses that chemically modified starch is used as carrier for encapsulating volatile compounds and is used in an amount from 40-80% by weight (col 5 lines 50-65). Therefore, Levine et al. is analogous art.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wolf FR et al.in view of secondary prior arts to include modified starch which is preferred derivative because of its easy availability (col 5 lines 60-65) and water-soluble compared to natural starch which provides the benefit of making satisfactory glassy matrix which will dissolve rapidly in the mouth to give quick release of the encapsulated material in the mouth (col 6 lines 10-15).
With respect to (b), Boskovic et al. discloses the method of spray drying flavor oil using spray drying method following the steps of (i) mixing ingredients containing flavor oil at a temperature 10-90 degree C and for volatile materials it is 10-50 degree C ( col 5 lines 1-5) to meet claim 29 (Il), 38 followed by spray drying to meet claim 29 (III) and spray drying at an inlet temperature of 100 degree C-180 degree C to outlet temperature 70-100 degree C ( col 5 lines 1-15) to meet claim 30 in order to make moisture stable (without antioxidant) fixed free flowing final product (col 5 lines 10-20).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wolf FR et al. in view of Mori et al.
to include the teaching of Boskovic et al. who discloses the steps spray-drying method to make spray dried cooling composition.
Regarding the particle size, as claimed in claims 29 (V) and 44 (V), Marmo et al.is used as secondary prior art. Marmo et al. discloses that when the flavoring agent in solution of entrapment is solidified as by spray-drying method, the particle size of such spray-dried solid powdered composition can be in the range between 5-400 micron after spray-drying to powder form (col 8 lines 25-27) in order to have sufficient size of entrapping the flavor component and also different size ranges provides optimal and durable controlled release of the flavor e.g. much of an immediate release from smaller particle to much of a delayed release from the larger particle a( col 9 lines 40- 46).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wolf FR et al. in view of Mori et al. in view of Boskovic et al. to include the teaching of Mamro et al. to make the particle size of such spray-dried solid powdered composition in the range between 5-400 micron after spray-drying to powder form (Mamro et al./, col 8 lines 25-27) in order to have sufficient size of entrapping the flavor component and also different size ranges provides optimal and durable controlled release of the flavor e.g. much of an immediate release from smaller particle to much of a delayed release from the larger particle a ( Mamro et al., col 9 lines 40-46).
It is to be noted that Wolf FR et al. in view of Mori et al. in view of Boskovic et al. and Marmo et al. disclose the method of making powdered granules having disclosed particle size in the ranges between 5-400 micron after spray-drying to powder
form  Marmo et al. (col 8 lines 25-27) which overlaps the claimed ranges between 0.3 mm to 0.9 mm as claimed in claim 29 (IV) and therefore, it reads on the claim limitation of “spray dried granulate particles” of claim 29, 44, 46. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case
of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In
re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is to be noted that claim 46 is a product-by-process claim.
The Examiner notes that these are product-by-process claims.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or like that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

8.	 Regarding claim 30, Boskovic et al. discloses the method of spray drying at an inlet temperature of 100-degree C-180-degree C to outlet temperature 70-100-degree C (col 5 lines 1-15) to meet claim 30.

9.	 Regarding claim 31, it is to be noted that Wolf FR et al. in view of Mori et al. in view of Boskovic et al. and Marmo et al. meet claim 31. However, claim 31 is also a product- by-process claim.

10. 	Regarding claim 32, Wolff et al. discloses that the chewing gum composition comprising:
(i) the gum base in an amount from 5-95% by weight ([0175]) to meet claim 32 (a) ,
(ii) filler in an amount from 5-50% by weight ([0176]) and sweetener e.g. 0.01% to 3.0% by weight ([0182]) and in combination, it meets claim 32 (b) and
(iii) flavoring agent can be in one example e.g. cherry flavor 3.0 and spray dried cherry flavor 0.30 (in Table 1, [0198]), wintergreen flavor 1.1 % by weight (Table 2), therefore, it meets claim 32 (c).
(iv) Wolff et al. discloses that as an example, cooling blend B 0. 47 (Table 2 [0199]). It is to be noted that claim 32 (d) recite that “0.4 to 2.0 wt.% spray dried granulate particles” of claim 32 which is 10-30% of the cooling composition and therefore, it can read on cooling blend in the claimed composition of claim 32 (d).

11. 	Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf
FR et al. US 2007/0098842 in view of Mori et al. USPN 5292528 and further in view of Boskovic et al. USPN 5124162 and in view of Marmo et al. USPN 3920849 as applied to claim 32 and further in view of Castro et al. US 2007/0231424.

12.	 Regarding claim 33, Wolff et al. discloses that the chewing gum composition comprises:
(i) the gum base in an amount from 5-95% by weight ([0175]) and having elastomer ([0174]),
(ii) 0.5 to 5.0% by weight of softener (i.e. emollients) ([(0177]) to meet claim 25 (iii).
(iil) filler in an amount from 5-50% by weight ([0176]) to meet claim 25 (iv).
Wolf FR et al. in view of Mori et al. in view of Boskovic et al. and Marmo et al. are silent about the amount of elastomer as claimed in claim 25 (i) and (ii).
Castro discloses that the gum base comprising elastomer, filler, plasticizer can contain 20-60% synthetic elastomer ([0041]), and 0-30 wt. % natural elastomer, 5 to 55 wt. % elastomer plasticizer (i.e. emollients). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the elastomer of Wolf FR et al. in view of Mori et al. Boskovic et al. and Marmo et al. (in Wolf et al [(0174]) to include
the teaching of Castro to incorporate the disclosed amount of elastomers and the proportion of natural and synthetic elastomers in away so that the desired type of chewing gum can be made as final product ([0044)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wolf FR et al. in view of Mori et al., Boskovic et al. and Marmo et al. (in Wolf et al [0174]) to include the teaching of Castro to incorporate the disclosed amount of elastomer plasticizers (i.e. emollients) in order to plasticize the elastomer in the gum base composition to make chewing gum.

13. 	Claims 34, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf FR et al. US 2007/0098842 in view of Mori et al. USPN 5292528 and further in view of Boskovic et al. USPN 5124162 and in view of Marmo et al. USPN 3920849 as applied to claim 31 and further in view of Puglia et al. USPN 4399154.

14.	 Regarding claims 34, 35, Wolf FR et al. in view of Mori et al., Boskovic et al. and Marmo et al disclose the spray dried granulate particles comprising cooling composition of claim 31 to meet claim 34 (d).
However, they are silent about the claim limitations of claim 34 (a) -(c) and claim 35.
Puglia et al. discloses that chewing gum product having natural sugar containing core and outer shell portions are made (col 3 lines 60-65) in an amount from 65 to 83% by weight of such portion and it is natural sugar sucrose (col 4 lines 26-32) to meet claim 34 (a) and 35.
Puglia et al. also discloses that the gum base containing portion (i.e. core) contains thickener in an amount of 10.5 % by weight (Example 3, col 10 line 10). Therefore, when core plus outer shell composition are mixed and co-extruded to make the final product (col 10 lines 40-50 and Example 1), and therefore, the amount of thickening agent is less than 10% by weight and also the ratio of core: outer shell is 0.05:1 to 9:1 (in claim 2 of Puglia et al.) to meet claim limitation of claim 34 (b).
Puglia et al. discloses the core composition having no water (col 8 Examples 1 - 3) and also the outer shell is same as core with only additionally included desired flavor without added water (in Examples 1-3) and the outer shell composition has also spray dried flavor without added water (in col 11, Example 4) and therefore, after co-extrusion, the composition meets the claimed amount of up to 8% water as claimed in claim 34 (c). Puglia et al. also discloses that the co-extruded product has initial sweet and flavorful taste provided by the outer shell and thereafter a much prolonged flavor and sweetness provided by the core portion (col 8 lines 53-58). Therefore, it is understood that the disclosure implicitly addressing the claim limitation of “hard sweet” as claimed in claim 34, even if “nard sweet” is not mentioned by Puglia et al., it is understood that the sugar 54.5% by weight in the outer shell composition (Example 4) and without water will provide the final product having hard coated confectionery which meets the claim limitation of “nard coated” in claim 34.
Therefore, it is understood that the disclosure implicitly addressing the claim limitation of “hard sweet”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wolf FR et al. in view of Mori et al.,
by including the teaching of Puglia et al. to incorporate the sugar to make
sweet confectionery and thickening agent for thickening (i.e. desired viscosity)
with minimal/without water for the desired consistency (i.e. hardness etc.) of the
final product.

15.	 Claims 42, 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf FR et al. US 2007/0098842 in view of Mori et al. USPN 5292528 and further in view of Boskovic et al. USPN 5124162 and in view of Marmo et al. USPN 3920849 as applied to claim 29, 44 and further in view of NPL Leffingwell JC et al. ( A version from Leffingwell & Associates : in Perfumer and Flavorist, vol 36, No. 6 24-31, 2011) as applied to claim 29 and further in view of Harvey JE et al. US2007/0148283.

16. 	Regarding claims 42, 45, Wolf FR et al. in view of Mori et al. are silent about the flavoring FEMA 4681.
Harvey JE et al. discloses that the WS-12 group of cooling agent is used in combination with menthol in chewing gum compositions ([0014], [0060], [0061], and [0062]). NPL Leffingwell JC et al. discloses that FEMA 4681 belongs to WS-12 having very strong cooling strength (See 4681 in the chart).
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify Wolf FR et al. in view of Mori et al. to include the teaching of Harvey JE et al., NPL Leffingwell JC et al. to incorporate WS-12 group (i.e. FEMA 4681
NPL Leffingwell JC et al.) cooling agent ([0014], [0060], [0061], and [0062]) in order to provide strong cooling effect in the final composition.
Wolf FR et al. in view of Mori et al. is silent about the flavoring FEMA 4681.
Harvey JE et al. discloses that the WS-12 group of cooling agent is used in combination with menthol in chewing gum compositions ([0014], [0060], [0061], and [0062]). NPL Leffingwell JC et al. discloses that FEMA 4681 belongs to WS-12 having very strong cooling strength (See 4681 in the chart). The motivation is to provide strong cooling effect.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include the teaching of NPL Leffingwell JC et al., Harvey JE et al. into Wolf FR et al. in view of Mori et al. One of ordinary skill in the art would have been motivated to include FEMA 4681 which belongs to WS-12 group in order to have strong cooling effect.

Pertinent prior art
17. 	Schroder et al. US 2006/0165738
Schroder et al. is for skin food not for regular food.
Schroder et al. discloses that native oil, in particular caprylic (50-72% by weight) /capric (26-45% by weight) triglycerides can be included in the composition in order to serve as viscosity modifier and emulsion stabilizer ([0049]) which is helpful in the preparation to use this cooling composition in the emulsion composition for widespread application.
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify Wolf FR et al. in view of Mori et al. to include the teaching of Schroder et al. who discloses that native oil, in particular caprylic (50-72% by weight) /capric ( 26-45% by weight) triglycerides can be included in the composition in order to serve as viscosity modifier and emulsion stabilizer ([0049]) which is helpful in the preparation to use this cooling composition in the emulsion composition for widespread application.

Response to arguments
18.	 Applicants arguments have been considered. Applicants arguments overcome the rejections made using Lakkis et al. and Fulger et al. These two secondary prior arts have not been used in this office action. Therefore, the arguments made for these two secondary prior arts have been considered as moot. However, the rejection can be maintained even without these two prior arts. 

19.	Applicants argued on page 2 that “I. The Rejection Does Not Account for Solubilizing the Cooling Agent”.
Under this heading, applicants continued arguing on the same page that the claimed method makes  “the cooling agent is completely dissolved in the homogenous mixture” [see bold line on paragraph 2]  and “Wolf, however, does not describe combining cooling agents with alcohol and oil to obtain granulate particles. Instead, Wolf’s describes forming particles with the cooling agents, absent alcohol and oil. See, e.g., Wolf, paras. [0148]-[0160]. Wolf seeks to “isolate the physiological cooling agents” from other components to control release from gum and extend shelf file. See id., para. [0160] and abstract”.
In response, It is to be noted that Wolf et al. discloses two embodiments (i) cooling flavor composition ([0035]-[0038])  and (ii) oral composition, chewing gum composition comprising flavor and a cooling flavor composition ([0039]). Applicants argued citing the paragraphs [0148]-[0160] , in particular, [0158]). However, these paragraphs are related to making agglomerated/encapsulated cooling agent (at least in [0160]) and using alcohol as solvent (at least in [0157]). 
In order to make claimed ‘granulate particles’ as claimed in claim 29, examiner used the disclosed embodiment which has disclosed to make agglomerated /encapsulated physiological cooling agent that can be used in chewing gum ([0154], [0160]  of Wolf et al.) and this embodiment continued to [0157] of Wolf et al. where it is disclosed that this process requires solvent water/or alcohol. Therefore, Wolf et al. discloses that the solvent can be water or alcohol ([0157]).
The only deficiency of Wolf et al. in this embodiment is the amount of alcohol to be used in this agglomeration step to make granulated cooling particles.
Mori et al. is used to address ethanol and its amount which can be used with peppermint oil  in chewing gum composition  (col 5 lines 1-15 and col 6 lines 22-23). However, examiner used MPEP 2143 .01 because even if Mori et al. does not specifically alcohol is used to perform a method to make “flavoring composition”. However, there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006). Examiner also used Result-Effective Variable to consider optimization step to optimize the desired amount necessary from the broad range of disclosed amount of alcohol in order to make ‘homogeneous mixture’ of (a), (b) and (c) of claims 29 and 44. 
Additionally, examiner also holds identical position of BPAI decision made on 3/8/2021 for combining Mori et al. with Wolf et al. to address claims 29,44.
 According to BPAI decision, it was stated (at least) on page 6-7, BPAI decision ( 3/8/2021)  that “Appellant argues that there is no reason for one of ordinary skill in the art to look to the alcohols of Mori for use in a spray drying process, and no expectation that the alcohols would surprisingly enhance the cooling effects of spray-dried particles. /d. at 8-9. Mori’s alcohols would act as a solvent, dispersing agent, and microorganism elimination agent during the process until spray-drying evaporates them. Thus, Mori’s alcohols serve at least their intended purpose. Moreover, the composition being modified is Wolf’s, not Mori’s. See Ans. 14. Thus, the eventual evaporation of Mori’s alcohols does not negate their combination with Wolf's composition. The Examiner’s explanation provides “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” See in re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)”.

20.	Applicants arguments in relation to affidavit of Declaration in section II on page 6, in remarks section has been considered. 
The examiner acknowledges the arguments in this respect. However they are not persuasive.  
The  arguments are insufficient to overcome the above rejection because the declaration is still insufficient. The reasons are: 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference by Wolf et al.  
(2) The  arguments are insufficient to overcome the above rejection because the declaration is still insufficient because the independent claims 29 , 44 are still broader than the data presented in the declaration. For example, the carrying mixture A in claim 29 can be any mixture as the independent  claim 29 does not limit it. There are few data shown for other cooling agents (a), alcohols of (b), or other things within (c). There is just a broad statement in the declaration that says they would function the same without any supporting data.
 	(3), More importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
In this instance, in brief, if we consider Table II, it is noted that hydrophobic compound (Peppermint oil) is 80% (only one highest point from the claimed range is considered) and cooling agent is also 10% which is only one point from the claimed 2-15wt.% of claims 29, 44 have been considered. There is no data point below the lower range of 2% cooling agent. Therefore, these are not sufficient  number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. 
	The BPAI decision also mentioned that previous attempts to show “unexpected Result” was not persuasuive (See page 7-8 under BPAI decision, 3/8/2021). It was not commensurate with the scope of the existing independent claims 29, 44. This is also mentioned in the last BPAI decision (at least on page 7-8 of BPAI decision,3/8/2021).

21. 	The  arguments related to other prior arts  are discussed below:  
22.	 Applicants argued that Boskovic et al. does not mention cooling agent (in Remarks section, page 5 second paragraph).
In response, it is to be noted that Boskovic et al. is used to address carrier can be resistant starch for such a composition to be spray dried (see page 7, last non-final office action mailed 11/5/2021).  
However, note that while Boskovic et al.  do not disclose all the features of the present claimed invention, Boskovic et al.  is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely , ‘carrier is starch’, and in combination with the primary reference, discloses the presently claimed invention.

23.	Applicants argued that Marmo et al. discloses the opposite of dissolution as claimed in claims 29 and 44 (in Remarks, page 5, 3rd paragraph).
In response, it is to be noted that the phrase  “completely dissolved’ is in claim 29 (II) and 44 (II). Claim 29 (III) and 44 (III) recite “dispersing the homogeneous mixture B into the carrier mixture (A) and forming a final mixture for spray granulating”. Therefore, the final mixture to be spray dried  is  in a dispersed form and not soluble form. In addition, Marmo et al. is used to address , in general, what the usual particle size for the spray dried granules can be made. According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)”. Therefore, Marmo et al. is maintained. 
In addition, as stated in the last BPAI decision that applicants provide no evidence comparing spray-dried granulate particles as claimed with the closest prior arts (BPAI Decision, posted on 3/8/2021, page 7 last paragraph). 
Therefore, the rejection is made as final. 

Conclusion
24.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799